DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 2/8/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 8460001 B1)[hereinafter “Chuang”].
Regarding Claims 1 and 14, Chuang discloses a computer-implemented [Fig. 2] method for detecting pedestrian stride length [Column 20 lines 25-31 – “A complete footstep means a movement cycle during which the foot of a user begins in a particular position and again returns to that same position. In one example, this information may be used by processors at the sensor unit 2 or sensor unit 4 to accurately calculate the speed and/or pace of the user, the distance traveled by the user, etc., during the corresponding footstep taken by the user.”], comprising:
detecting with a processor peak values of longitudinal acceleration data from an accelerometer [Column 17 lines 18-32 – “FIG. 5 illustrates a running progression of a runner wearing the system for athletic performance monitoring in one example. FIG. 5 shows a running person 1 wearing a right shoe 540 with built-in sensor unit 4. The arrow 534 indicates a forward direction of acceleration of the shoe 540 along the line between the nose and heel of the shoe 4. The arrow 534 indicates a forward direction of acceleration of the sensor unit 2 (i.e., the runner left arm 542). As shown in FIG. 5, the forward direction is the direction in which runner 1 is running. The sensor units 2 and 4 should be mounted and oriented to be sensitive in the direction indicated with the arrows in FIG. 5. For example, the sensor unit 4 comprises an acceleration sensor unit 4 mounted in such a way that it senses acceleration in a direction substantially parallel to a line between the nose and the heel of the shoe 540.”], a time period between two adjacent peaks being a stride interval [Column 20 lines 25-31 – “A complete footstep means a movement cycle during which the foot of a user begins in a particular position and again returns to that same position. In one example, this information may be used by processors at the sensor unit 2 or sensor unit 4 to accurately calculate the speed and/or pace of the user, the distance traveled by the user, etc., during the corresponding footstep taken by the user.”];
Fig. 2, controller 18] the longitudinal acceleration data within a stride interval, to obtain velocity data; integrating with a processor the velocity data to obtain longitudinal displacement amplitude data [Column 20 lines 3-9 – “In one example, the algorithm performs a single and double integration of the acceleration signal 602 during the integration time between the beginning of the stride and the end of the stride. The single integration of the acceleration signal results in the speed v(t) of the travelling foot as a function of time, while the double integral of the acceleration signal gives the travelled distance x(t) of the foot as a function of time.”];
taking the maximum and minimum values of the longitudinal displacement amplitude data; subtracting the minimum value from the maximum value to obtain the longitudinal displacement amplitude value; and calculating with a processor stride length data based on the geometric relationship between a longitudinal displacement amplitude and a human walking model [Column 20 lines 25-31 – “A complete footstep means a movement cycle during which the foot of a user begins in a particular position and again returns to that same position. In one example, this information may be used by processors at the sensor unit 2 or sensor unit 4 to accurately calculate the speed and/or pace of the user, the distance traveled by the user, etc., during the corresponding footstep taken by the user.”  One having ordinary skill in the art would have understood that the calculation of footstep distance would be performed by subtracting the determined distance data at the beginning of a footstep from the determined distance data at the end of a footstep (i.e., the difference between the minimum and maximum positional values during a step).Figs. 5 and 6 show that the process is done in accordance with a human walking model.],
wherein the longitudinal acceleration data describe the change of acceleration along the direction of gravity [Column 19 lines 35-39 – “The end of the stride can be recognized comparatively easily in the acceleration signal 602, because the hard strike of the foot's landing on the ground causes high acceleration peaks 610 and 612, for example.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140172361 A1)[hereinafter “Chiang”], Chuang et al. (US 8460001 B1)[hereinafter “Chuang”], and Youssef et al. (US 20130338961 A1)[hereinafter “Youssef”].
Regarding Claims 6 and 18, Chiang discloses a computer-implemented [Paragraph [0020]] method for detecting pedestrian walking path [Paragraph [0017] – “FIG. 9 shows a flowchart of using map feature and multi-path tracking to calibrate indoor positioning according to the present disclosure”], comprising:
Paragraph [0043] – “step 903 is executed to use the turning point as a first tracking path”]; and
using acceleration data to compute stride data [See Paragraph [0028] and Paragraph [0043] – “Step 904 is to record the number of steps and the stride length after turning.”], using angular velocity data to determine walking direction [Paragraph [0043] – “Step 902 is to determine whether a turning signal is sensed. When no turning signal is sensed by the gyroscope or the magnetometer…”], and starting by a processor from the starting point of the path and calculating the walking path of the pedestrian based on the deflection angle and the stride length data of each of the stride intervals making up of the walking path [Paragraph [0043] – “If a turn can be made at the turning point on the first tracking path, step 907 is executed to add the post-turning number of steps and the stride length at the turning point, followed by step 908 to update the user position on the map information[.]”].
Chiang fails to disclose that the use of acceleration data to compute stride data includes detecting with a processor peak values of longitudinal acceleration data from an accelerometer, the time period between two adjacent peaks being a stride interval, and calculating the stride length data of a stride interval based on the longitudinal acceleration data.
However, Chuang discloses detecting with a processor peak values of longitudinal acceleration data from an accelerometer [Column 17 lines 18-32 – “FIG. 5 illustrates a running progression of a runner wearing the system for athletic performance monitoring in one example. FIG. 5 shows a running person 1 wearing a right shoe 540 with built-in sensor unit 4. The arrow 534 indicates a forward direction of acceleration of the shoe 540 along the line between the nose and heel of the shoe 4. The arrow 534 indicates a forward direction of acceleration of the sensor unit 2 (i.e., the runner left arm 542). As shown in FIG. 5, the forward direction is the direction in which runner 1 is running. The sensor units 2 and 4 should be mounted and oriented to be sensitive in the direction indicated with the arrows in FIG. 5. For example, the sensor unit 4 comprises an acceleration sensor unit 4 mounted in such a way that it senses acceleration in a direction substantially parallel to a line between the nose and the heel of the shoe 540.”], the time period between two adjacent peaks being a stride interval, and calculating the stride length data of a stride interval based on the longitudinal acceleration data [Column 20 lines 25-31 – “A complete footstep means a movement cycle during which the foot of a user begins in a particular position and again returns to that same position. In one example, this information may be used by processors at the sensor unit 2 or sensor unit 4 to accurately calculate the speed and/or pace of the user, the distance traveled by the user, etc., during the corresponding footstep taken by the user.”], wherein the longitudinal acceleration data describe the change of acceleration along the direction of gravity [Column 19 lines 35-39 – “The end of the stride can be recognized comparatively easily in the acceleration signal 602, because the hard strike of the foot's landing on the ground causes high acceleration peaks 610 and 612, for example.”].  It would have been obvious to calculate stride length in such a manner because Chuang teaches that this is an effective manner of doing so.
Chiang also fails to disclose that the use of angular velocity data to determine walking direction includes integrating with a processor an angular velocity signal from Paragraph [0045] – “A single-axis gyrometer is placed on a user's tibia, near the ankle. The inclination of the tibia is obtained by integrating the measurements supplied by the gyroscope. The initial bias of the gyrometer is obtained by calculating the mean value of the signal output by the gyrometer when the user is at rest, over a five-second time window. Hypotheses on a particular orientation of the segments of the leg at a particular point of the step, i.e. the mid-stance phase, are suitable for resetting the angle to zero, cancelling out the angle drift at the end of the step.”].  It would have been obvious to process the turning direction data in such a manner because Youssef teaches that this is an effective manner of doing so that reduces the effect of sensor drift.

Regarding Claims 7 and 19, Chiang discloses that starting by the processor from the starting point of the path and calculating the walking path of the pedestrian based on the deflection angle and the stride length data of a stride interval includes: starting by the processor from the starting point of the path, using the direction of the starting point plus the deflection angle of current stride as a path direction of current stride, to draw a walking path along the path direction of current stride based on the stride length data of current stride; and outputting from the processor the drawn walking path to a display device for displaying [Paragraph [0043] – “If a turn can be made at the turning point on the first tracking path, step 907 is executed to add the post-turning number of steps and the stride length at the turning point, followed by step 908 to update the user position on the map information[.]”See Fig. 10.].

Regarding Claims 8 and 20, Chiang discloses that starting by the processor from the starting point of the path and calculating the walking path of the pedestrian based on the deflection angle and the stride length data of a stride interval includes: starting by the processor from the starting point of the path and judging whether each stride is a straight line or a turn based on the deflection angle of the stride interval [Paragraph [0043] – “Step 902 is to determine whether a turning signal is sensed.”]; drawing the walking path along the direction of the starting point based on the stride length data of current stride if the current stride is a straight line [Paragraph [0043] – “When no turning signal is sensed by the gyroscope or the magnetometer (i.e., walking straight ahead), step 908 is executed to update the user position on the map information”]; and using the direction of the starting point plus the deflection angle of current stride as a path direction of current stride to draw a walking path along the path direction of current stride based on the stride length data of current stride if the current stride is a turn [Paragraph [0043] – “otherwise, step 903 is executed to use the turning point as a first tracking path and another turning point closest to the turning point as a second tracking path. Step 904 is to record the number of steps and the stride length after turning. … followed by step 907 to add the post-turning number of steps and the stride length at the turning point, and step 908 to update the user position on the map information.”].

Claims 9 and 21, the combination of Chiang [In which a user is walking in a straight line for a period of time, see Paragraph [0043].] and Youssef would disclose accumulating the deflection angles of N strides to obtain the direction angle cumulative offset value if the processor determines that N consecutive strides are all straight; dividing the direction angle cumulative offset value by the time of this N strides to obtain the angular velocity zero drift value; prior to the processor integrating an angular velocity signal from an angular velocity meter in the stride intervals, subtracting the angular velocity zero drift value from the angular velocity signal, and then integrating [Paragraph [0045] – “A single-axis gyrometer is placed on a user's tibia, near the ankle. The inclination of the tibia is obtained by integrating the measurements supplied by the gyroscope. The initial bias of the gyrometer is obtained by calculating the mean value of the signal output by the gyrometer when the user is at rest, over a five-second time window. Hypotheses on a particular orientation of the segments of the leg at a particular point of the step, i.e. the mid-stance phase, are suitable for resetting the angle to zero, cancelling out the angle drift at the end of the step.”].  It would have been obvious to determine initial bias when a user is walking in a straight line, as opposed to when a user is at rest, because doing so would also provide stable gyroscope measurements and would eliminate the need for a user to stop while the method is being executed.

Regarding Claim 10, Chiang discloses during drawing the walking path, acquiring with the processor a map data of a user’s location; and matching the turning point in the map data based on the path if the processor detects that the user makes a See Figs. 9 and 10 and Paragraph [0043]].

Regarding Claim 11, Chiang discloses obtaining with the processor a map data of the location of the user; comparing the walking path with the route in the map data; and calculating a yaw angle if the walking path deviates from the route in the map data and correcting the walking path back to the correct direction and length based on the yaw angle [See Figs. 9 and 10 and Paragraph [0043] – “Step 905 is to determine whether a turn can be made at the turning point on the first tracking path, i.e., to determine the turning feature. If a turn can be made at the turning point on the first tracking path, step 907 is executed to add the post-turning number of steps and the stride length at the turning point, followed by step 908 to update the user position on the map information; otherwise, step 906 is executed to abandon the first tracking path to focus on the second tracking path”].

Regarding Claim 12, Chiang discloses that acquiring with the processor the location and direction of the starting point of the walking path includes one of: acquiring with the processor the location and direction of the starting point through a position and an orientation sensor; or determining with the processor the location and direction of the starting point based on historically calculated data [See Figs. 9 and 10 and Paragraph [0043] – “Step 905 is to determine whether a turn can be made at the turning point on the first tracking path, i.e., to determine the turning feature. If a turn can be made at the turning point on the first tracking path, step 907 is executed to add the post-turning number of steps and the stride length at the turning point, followed by step 908 to update the user position on the map information; otherwise, step 906 is executed to abandon the first tracking path to focus on the second tracking path”].

Regarding Claims 13 and 22, Chuang discloses that calculating with the processor the stride length data of a stride interval based on the longitudinal acceleration data includes:
integrating with a processor [Fig. 2, controller 18] the longitudinal acceleration data within a stride interval, to obtain a velocity data; integrating with a processor the velocity data to obtain longitudinal displacement amplitude data [Column 20 lines 3-9 – “In one example, the algorithm performs a single and double integration of the acceleration signal 602 during the integration time between the beginning of the stride and the end of the stride. The single integration of the acceleration signal results in the speed v(t) of the travelling foot as a function of time, while the double integral of the acceleration signal gives the travelled distance x(t) of the foot as a function of time.”];
taking the maximum and minimum values of the longitudinal displacement amplitude data; subtracting the minimum value from the maximum value to obtain a longitudinal displacement amplitude value; and calculating with a processor stride length data based on the geometric relationship between a longitudinal displacement amplitude and a human walking model [Column 20 lines 25-31 – “A complete footstep means a movement cycle during which the foot of a user begins in a particular position and again returns to that same position. In one example, this information may be used by processors at the sensor unit 2 or sensor unit 4 to accurately calculate the speed and/or pace of the user, the distance traveled by the user, etc., during the corresponding footstep taken by the user.”  One having ordinary skill in the art would have understood that the calculation of footstep distance would be performed by subtracting the determined distance data at the beginning of a footstep from the determined distance data at the end of a footstep (i.e., the difference between the minimum and maximum positional values during a step).Figs. 5 and 6 show that the process is done in accordance with a human walking model.].  It would have been obvious to calculate stride length in such a manner because Chuang teaches that this is an effective manner of doing so.

	Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8460001 B1)[hereinafter “Chuang”] and Ten Kate (US 20140156216 A1).
Regarding Claims 2 and 15, Chuang fails to disclose, calculating with a processor a median velocity based on the velocity data; and calculating with a processor a value left after subtracting the median velocity from the velocity data, wherein: the integrand in the step of integrating with the processor the velocity data to obtain the longitudinal displacement amplitude data is substituted by the value.
	However, Ten Kate discloses the use of such a median filter to remove drift present in an accelerometer signal [See Fig. 2 and Paragraphs [0142]-[0143]].  It would have been obvious to perform such steps in order to provide a more accurate signal for positional analysis.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8460001 B1)[hereinafter “Chuang”] and Flaction et al. (US 20160213975 A1)[hereinafter “Flaction”].
Regarding Claims 3 and 16, Chuang fails to disclose that, when the processor detects a peak value of longitudinal acceleration data from the accelerometer: the processor determines that what is being detected is a true peak signal only after: a peak signal appears; and no new peak signal appears after the time of half a stride interval has passed; and the time of half a stride interval comes from historical statistics or default experience values.
	However, Flaction discloses that such an acceleration signal includes multiple corresponding peaks during such a stride and within a half-stride period [See signal aa of Fig. 4].  It would have been obvious to only count a peak lying within such a period in order to avoid falsely recording multiple peaks within a stride.

	Claims 4, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8460001 B1)[hereinafter “Chuang”] and Flaction et al. (US 20160213975 A1)[hereinafter “Flaction”], and Nomura et al. (US 4250403 A)[hereinafter “Nomura”].
Regarding Claims 4 and 17, Chuang fails to disclose that the obtaining the longitudinal displacement amplitude value further includes using a range factor by a processor to adjust the longitudinal displacement amplitude value; and the range factor is a default experience value or is obtained by comparing the longitudinal displacement amplitude value estimated by the human walking model with a measured value.
See Paragraphs [0101]-[0102]].
Nomura discloses the generation of a distance multiplier for correcting distance measurements that is developed by comparing a measured distance to a known distance [See Column 4 line 60 to Column 5 line 8 and Column 5 line 32 to Column 6 line 30].
It would have been obvious to use a simple multiplier to correct the integration based position measurements based on the more accurately determined travel distance because doing so would have been an effective manner of correcting the less accurate travel distance data.

Regarding Claim 5, Chuang fails to disclose that during walking between two known points, the processor compares a measured distance between two known points obtained by adding the detected stride lengths with an actual distance between the two known points, then performs backward reasoning to obtain and update the range factor.
However, Flaction discloses an accelerometer based system in which a known travel distance between points is obtained outside of determining positional data by use of double integration, which is taught as being less accurate [See Paragraphs [0101]-[0102]].
Nomura discloses the generation of a distance multiplier for correcting distance measurements that is developed by comparing a measured distance to a known See Column 4 line 60 to Column 5 line 8 and Column 5 line 32 to Column 6 line 30].
It would have been obvious to use a simple multiplier to correct the integration based position measurements based on the more accurately determined travel distance because doing so would have been an effective manner of correcting the less accurate travel distance data.

Response to Arguments
	The rejections under 35 USC 112 are hereby withdrawn.
	Applicant provides an explanation and argument regarding the use of z-axis accelerometer data in determining stride length by the present Invention.  The Examiner appreciates this explanation and understands why the Applicant believes that Chuang teaches a different procedure for determining stride length.  However, claims are only interpreted in light of the limitations they explicitly recite, as read under a reasonably broad standard.  The instant Claims recite that the longitudinal acceleration data describe the change of acceleration along the direction of gravity, which Chuang discloses [Column 19 lines 35-39 – “The end of the stride can be recognized comparatively easily in the acceleration signal 602, because the hard strike of the foot's landing on the ground causes high acceleration peaks 610 and 612, for example.”].  As such, Applicant’s arguments are not found to be convincing.
The use of alternate claim language to better limit the Claims to Applicant’s Invention is suggested.  The Examiner notes that Applicant’s Invention, as argued by the Applicant, determines stride length by using the longitudinal displacement amplitude 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.